Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on1/25/2022. 
Claims 1, 2, 4, 5, 12-18, 20, 21, and 28-33 are pending in the application.  
The claim objection and rejection under 112 and 101 have been withdrawn due to the amendment to the claims.
	 		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 12-18, 20, 21, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 20200327895, hereafter Gruber) in view of Jolley et al. (US 20170243107, hereafter Jolley).
 	1. A computer-implemented method for ambiguity resolution in instruction statement interpretation, the method comprising:  
 	receiving a user input comprising an instruction set, wherein the instruction set comprises one or more processor executable instruction statements (Gruber, see at least [0010] actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent; [0093] the user may provide input to assistant 1002 such as "I need to wake tomorrow at 8 am". Once assistant 1002 has determined the user's intent, using the techniques described herein, assistant 1002 can call external services 1360 to interface with an alarm clock function or application on the device. Assistant 1002 sets the alarm on behalf of the user … assistant 1002 may prompt the user for confirmation before calling a service 1360 to perform a function),
 	executing by a processor an instruction statement of the one or more processor executable instruction statements of the instruction set to determine one or more interpretations of the instruction statement (Gruber, see at least [0010] interpreting user intent, disambiguating among competing interpretations; [1029] While the digital assistant is executing the reservation procedure at the user's request to purchase two tickets for a selected concert at the Fillmore for Saturday, or shortly after the reservation was made, the user provides a speech input through the dialogue interface saying, "Where can we eat before the concert?" In response to the speech input, and based on the context information already available to the digital assistant (e.g., the location and time for the concert), the digital assistant executes a restaurant search for places near the Fillmore that are open before the concert time on Saturday … as search results; [0480] In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses … so that the execution phase causes the dialog to output a prompt for more information from the user;  [1062] disambiguating the speech input includes determining that the speech input includes a term that has multiple reasonable interpretations, selecting one of the multiple reasonable interpretations based on the context information associated with the speech input, and generating a search criterion based on the selected interpretation; [0140] Active input elicitation, in which assistant 1002 actively guides and constrains the input from the user, based on the same models and information used to interpret their input;   [0267] In at least one embodiment, active input elicitation component(s) 1094 offer constraints and guidance to the user in real time, while the user is in the midst of typing, speaking, or otherwise creating input … enables embodiments of assistant 1002 to apply its interpretations of the input in real time as the user is inputting it; [0481] In 312, the dialog flow processor component(s) 1080 determine the preferred interpretation of the semantic parse with other information to determine the task to perform and its parameters. Information may be obtained, for example, from domain models 1056, task flow models 1086, and/or dialog flow models 1087, or any combination thereof. In the current example, the task is identified as getting a reservation, which involves both finding a place that is reservable and available, and effecting a transaction to reserve a table. Task parameters are the time constraint along with others that are inferred in step 312), 
wherein the step of executing includes interacting the one or more processor executable instruction statements with one or more elements of an interface, said instruction statement having ambiguity in instruction statement interpretation when the one or more interpretations of the instruction statement obtained corresponding to the one or more elements of the interface are more than one possible interpretation of the instruction statement (Gruber, see at least  [0248] assistant 1002 may offer interfaces on one or more input channels. For example, a user interface may offer the user options to speak or type or tap at any stage of a conversational interaction. In step 22, the user selects an input channel by initiating input on one modality, such as pressing a button to start recording speech or to bring up an interface for typing; [0336] The method begins 140.Assistant 1002 presents 141 graphical user interface (GUI) on output device 1207, which may include, for example, links and buttons. The user interacts 142 with at least one GUI clement. Data 144 is received, and converted 146 to a uniform format. The converted data is then returned; [0373]; [1013] a dialogue interface to facilitate real-time, two-way communications between the digital assistant and the user. The dialogue interface of the digital assistant is capable of receiving inputs from and providing outputs to the user through multiple modalities (e.g., via speech, text, touch, gestures, and other audio, visual, and tactile means) …. the conversation screen allows the user to enter text, select search results, and/or interact with various user interface elements presented on the conversation screen…. from user speech input (e.g., original words or paraphrases), and/or text output provided the digital assistant; [1068];[1071]; [1062] determining that the speech input includes a term that has multiple reasonable interpretations; [1005] if the set of current interpretations of user intent is too ambiguous 310; [0140] assistant 1002 may apply dialog models to suggest next steps in a dialog with the user in which they are refining a request… use semantic interpretation to select from among ambiguous interpretations of speech as text or text as intent;  [1097] the digital assistant receives one or more additional speech inputs from the user through the dialogue interface. The digital assistant processes each of the one or more additional speech inputs based on the dialogue context to determine the user intent expressed in the additional speech input. In some embodiments, the processing includes supplementing and/or disambiguating the additional speech inputs based on the dialogue context. Then, based on the processing, the digital assistant provides additional information in response to each of the one or more additional speech inputs; [0939] interpretations of speech; [0940] interpretations of text, including spell correction and semantic ambiguity; [0959] According to one embodiment, suggestions are generated as operations on commands in some state of completion.  Commands are explicit, canonical representations of requests, including assumptions and inferences, based on attempted interpretations on user input. In situations where the user input is incomplete or ambiguous, suggestions are an attempt to help the user adjust the input to clarify the command).
 	resolving ambiguity in interpreting an the instruction statement of the instruction set based on one or more criteria for instruction statement interpretation (Gruber, see at least [1005] assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user; [0246] By performing active input elicitation, assistant 1002 is able to disambiguate intent at an early phase of input processing …where words are extracted, and semantic interpretation performed. The results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit as well as phonetic match;  [0270] in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of active input elicitation component(s) 1094; [0323] In one embodiment, if ranking component 126 determines 128 that the highest -ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest -ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user; [0764] Enumeration constraints match at a threshold. For example, a rating criterion might have constraint values rated, highly-rated, or top-rated. Constraining to highly-rated would also match top-rated. [0765] Numeric constraints match at a threshold that may be criterion specific; [0350] In one embodiment, these data from the context of event trigger 162 can be used to disambiguate speech or text inputs from the user. For example, if a calendar event alert includes the name of a person invited to the event, that information can help disambiguate input which might match several people with the same or similar name; [0362] Here, the user has typed some text without accepting any of the commands, or he or she is just extending a command with an entity name. The system may attempt to complete the names, depending on context. It also disambiguates the domain; [1044] The digital assistant processes the speech input to determine one or more restaurant search criteria, where the processing includes disambiguating at least part of the speech input based on the context information (4930). After a search is performed according to the restaurant search criteria, the digital assistant presents the search results to the user through the dialogue interface, where each search result corresponds to a respective restaurant identified in accordance with the restaurant search criteria (4940); [1062]).
	Gruber teaches that the assistant resolves the ambiguities based on active input elicitation based on criteria ([0246] By performing active input elicitation, assistant 1002 is able to disambiguate intent at an early phase of input processing; [0270] in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of active input elicitation component(s) 1094; [1067] in response to receiving the follow-up speech input, the digital assistant disambiguates at least part of the follow-up speech input to generate a search query for retrieving the requested additional information, where the disambiguating is based at least in part on one or more properties related to respective entertainment events corresponding to the search results; [1092] In the process 5100, the digital assistant receives a speech input from a user through a dialogue interface of a digital assistant (5104). The digital assistant determines context information associated with the speech input (5106). The digital assistant processes the speech input to determine one or more search criteria, where the processing includes supplementing and/or disambiguating the speech input using the context information and the vocabulary associated with the predetermined domain of information (5108)). Because it is the assistant that resolves the ambiguity based on user input information, it would be obvious that the user input is mere data for ambiguity resolution to be performed by the assistant, not the user, that is, the disambiguation process itself would be automatically performed based on input elicitation without user confirmation.  Nonetheless, Jolley clearly teaches automatically resolving ambiguity in interpreting and the instruction statement of the instruction set without user intervention (Jolley, see at least [0200] While determining user intent, the interpretation system may encounter inputs which are compatible with more than one interpretation. In one embodiment, the system automatically resolves ambiguities without further user input. In cases where an ambiguity cannot be resolved without further input, the system may be configured to ask for assistance from the user, for example by asking "Are you looking for an X or a Y?";  [0211] In one embodiment, an intelligent agent (212) resolves these ambiguities by considering various strategies and choosing one that is judged automatically to be most likely to resolve the ambiguity correctly. Once the ambiguity is resolved, the interpretation determined to reflect the user's intent is converted to a query plan, which is then executed to determine and return a set of results).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Jolley’s automatic disambiguation with Gruber’s user intent disambiguation system to combine automatic resolution as taught by Jolley, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to user statement interpretation and ambiguity resolution.  Combining Jolley’s functionality with that of Gruber results in a system that allows automatic resolution of ambiguity without user intervention. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to allow automatic resolution of ambiguity without user intervention where an ambiguity can be resolved without further input or when a strategy is judged automatically to be most likely to resolve the ambiguity correctly (Jolley, see at least [0200] While determining user intent, the interpretation system may encounter inputs which are compatible with more than one interpretation. In one embodiment, the system automatically resolves ambiguities without further user input. In cases where an ambiguity cannot be resolved without further input, the system may be configured to ask for assistance from the user, for example by asking "Are you looking for an X or a Y?";  [0211] In one embodiment, an intelligent agent (212) resolves these ambiguities by considering various strategies and choosing one that is judged automatically to be most likely to resolve the ambiguity correctly. Once the ambiguity is resolved, the interpretation determined to reflect the user's intent is converted to a query plan, which is then executed to determine and return a set of results).
 	2.  The method according to claim 1, wherein the step of automatically resolving ambiguity comprises: scoring the more than one possible interpretations of the instruction statement by determining a score for each of the more than one possible interpretation of the instruction statement based on the one or more criteria; ranking the scoring of the more than one possible interpretation based on the score; and resolving the ambiguity in response to the ranking (Gruber, see at least [0322] rank and score candidate text interpretations 124 [0321] A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like: it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models … the ranking by semantic relevance;  [0323] if ranking component 126 determines 128 that the highest -ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest -ranking interpretation may be automatically selected 130).
	Jolley further teaches automatically resolving the ambiguity in response to the ranking. (Jolley, see at least [0200] While determining user intent, the interpretation system may encounter inputs which are compatible with more than one interpretation. In one embodiment, the system automatically resolves ambiguities without further user input. In cases where an ambiguity cannot be resolved without further input, the system may be configured to ask for assistance from the user, for example by asking "Are you looking for an X or a Y?";  [0211] In one embodiment, an intelligent agent (212) resolves these ambiguities by considering various strategies and choosing one that is judged automatically to be most likely to resolve the ambiguity correctly. Once the ambiguity is resolved, the interpretation determined to reflect the user's intent is converted to a query plan, which is then executed to determine and return a set of results; [0201] Thus, an ambiguity may be any situation which arises when a user's input gives rise to more than one interpretation. In one embodiment, multiple interpretations may be resolved by one or more of the following: [0202] a. Ranking interpretations according to a confidence score, for example a confidence scored derived from a statistical rule base, and/or a probabilistic classifier of user inputs; [0203]).
4. The method according to claim 2, wherein the step of automatically resolving the ambiguity in response to the ranking comprises: automatically selecting an interpretation among the more than one possible interpretation based on the ranking of the scoring (Gruber, see at least [0246] The results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit as well as phonetic match;  [0323] if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130; [0324] actively presented GUI for input 2640, … the user can select among candidate interpretations 134; [0325] Whether input is automatically selected 130 or selected 136 by the user, the resulting input 138 is returned. In at least one embodiment, the returned input is annotated 138, so that information about which choices were made in step 136 is preserved along with the textual input. This enables, for example, the semantic concepts or entities underlying a string to be associated with the string when it is returned, which improves accuracy of subsequent language interpretation. For example, if "Italian food" was offered as one of the candidate interpretations 134 based on a semantic interpretation of Cisine=ItalianFood, then the machine-readable semantic interpretation can be sent along with the user's selection of the string "Italian food" as annotated text input 138).
5. The method according to claim 2, wherein the step of scoring the more than one possible interpretation of the instruction statement comprises: for each of the more than one possible interpretation of the instruction statement, one or more of scoring a proximity of the more than one possible interpretation of the instruction statement to one or more selected interpretations of one or more previous instruction statements, or scoring a validity of the one of the more than one possible interpretation of the instruction statement of the instruction statement, or scoring a validity of a keyword, a phrase or their variants of the instruction statement, or scoring a validity of a context of the instruction statement, or scoring a proximity of one of the more than one possible interpretation of the instruction statement to one or more related elements, or scoring a similarity and/or proximity of one of the more than one possible interpretation of the instruction statement to a provided image, or scoring one or more instruction statement modifiers  (Gruber, see at least [0329] candidate text interpretations 124 include offers to correct substrings of candidate interpretations using syntactic and semantic analysis; [0421] to implement evidential reasoning in determining valid candidate syntactic parses 212;  [0757] selection constraints may serve as both filter and sort parameters to the underlying services … Sort order for this task is akin to relevance rank in search … proximity is a criterion with symbolic constraint values … closer items might be sorted higher in the list; [0423] semantic matching 220 may use data from previous references to venues or local events in the dialog).
12. The method according to claim 5, wherein the step of scoring the more than one possible interpretation of the instruction statement comprises: for each of the one or more interpretations of the instruction statement, factoring in an instruction statement specific parameter, wherein the instruction statement specific parameter includes a specific soring applicable for a specific instruction statement or a specific interpretation (Gruber, see at least [0306] In FIG. 14, screen 1401 depicts an example in which suggested semantic completions 1303 for a partial string "wh" 1305 include entire phrases with typed parameters; [0341] the suggestions offer options to refine a query, for example using parameters from a domain and/or task model; [0363] Here, the user is responding to a system request to enter a value for a specific parameter; [0476] Once these parameters have been provided, screen 3101 is shown; [0558] particular time ranges (a parameter);  [0785]; [0310] In FIG. 18, screen 1801 depicts a continuation of the same example, wherein the selected specifier 1602 has been added to field 1203, and additional specifiers 1602 are presented. The user can select one of specifiers 1602 and/or provide additional text input via keyboard 1304; [1030] the digital assistant determines based on the speech input and the associated context information that additional input from the user is needed to further constrain the search, or to sort the search results already obtained using the search criteria initially provided by the user … the digital assistant determines that additional input from the user is needed or desirable to further constrain the search; [1031]; [1032]; [1073]).
13.  The method according to claim 5, wherein the one or more instruction statement modifiers include one or more additional keywords provided to adjust the scoring (Gruber, see at least [1046] the digital assistant processes the speech input from the user along with the associated context information to determine whether additional input is required to clarify the search request, to further constraint a search, and/or to rank the relative importance of various search criteria specified in the search request. If the digital assistant determines that such additional input is needed or desirable, the digital assistant generates a speech output or a textual prompt to request such additional input; [0341] the suggestions offer options to refine a query, for example using parameters from a domain and/or task model; [0363] Here, the user is responding to a system request to enter a value for a specific parameter; [0476] Once these parameters have been provided, screen 3101 is shown; [1048] Once the digital assistant receives the additional user input specifying the relative importance among the multiple search criteria, the digital assistant ranks and/or filters the search results based on the additional user input; [0310] In FIG. 18, screen 1801 depicts a continuation of the same example, wherein the selected specifier 1602 has been added to field 1203, and additional specifiers 1602 are presented. The user can select one of specifiers 1602 and/or provide additional text input via keyboard 1304; [1030] the digital assistant determines based on the speech input and the associated context information that additional input from the user is needed to further constrain the search, or to sort the search results already obtained using the search criteria initially provided by the user … the digital assistant determines that additional input from the user is needed or desirable to further constrain the search; [1031]; [1032]; [1073]).
 	14. The method according to claim 2, wherein the ambiguity resolution is performed in a scripted user interface interaction (Gruber, see at least [0008] an intelligent automated assistant is implemented on an electronic device, to facilitate user interaction with a device, and to help the user more effectively engage with local and/or remote services … the intelligent automated assistant engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions; [0011] the assistant of the present invention provides …conversational dialog with the assistant using any of a number of available input and output mechanisms, such as for example speech, graphical user interfaces (buttons and links), text entry, and the like; [0012] context information derived from user interaction with a feature, operation, or application on a device can be used to streamline the operation of other features, operations, or applications on the device or on other devices; Note that the automated assistant is a scripted interface to interact with a user based on a script).
 	15. The method according to claim 2, wherein the step of scoring the more than one possible interpretation of the instruction statement further comprises: assigning weightages respectively corresponding to each criterion of the one or more criteria, and scoring a total score for each of the more than one possible interpretation of the instruction statement based on a calculation of the weightages with the corresponding one or more criteria (Gruber, see at least [0322] rank and score candidate text interpretations 124 generated by speech-to-text service 122; [0714] The composite score may take into account domain knowledge about the sources of data; [0806] They may also be computed from other data which are not exposed to the user as selection criteria (e.g., weighted combinations of ratings from multiple sources); [0812] assistant 1002 interprets constraints chosen by the user in a weighted or otherwise combined ordering that reflects the user's desires but is true to the data; [0813] For symbolic criteria with clear objective truth values, assistant 1002 may weigh the objective criteria higher than other criteria, and make it clear in the explanation that it knows that some of the items do not strictly match the requested criteria. [0814] Items may match some but not one or more constraints, and the "best fitting" items may be shown. [0815] In general, assistant 1002 determines which item features are salient for a domain, and which may serve as selection criteria, and for at least one criteria, possible constraint values; [0321] A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like: it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models).
 	16.  The method according to claim 15, wherein the step of ranking the scoring of the more than one possible interpretation of the instruction statement further comprises:  ranking the total scores of the more than one possible interpretation of the instruction statement (Gruber, see at least [0322] rank and score candidate text interpretations 124 generated by speech-to-text service 122; [0714] The composite score may take into account domain knowledge about the sources of data; [0321] the ranking by semantic relevance;  [0323] if ranking component 126 determines 128 that the highest -ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest -ranking interpretation may be automatically selected 130; Note that the candidate interpretations scored are ranked as the highest to lowest, so all the candidates in the rank list (total scores) are considered to be ranked).
Per claims 17, 18, 21 and 28-32, they are system versions of claims 2, 4, 5 and 12-16, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 2, 4, 5 and 12-16 above. 
Per claim 33, it is the medium version of claim 1, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 1 above.
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed on 1/25/2022 have been fully considered but they are not persuasive. 
The applicant states that a user speaks out the instruction statement to command a mobile device to execute the instruction statement on a website.  The website contains one or more elements on the screen (button, login, input, header or other element).  Both Gruber and Jolley teach that the instruction set (user input) is interpreted locally and determined locally if there is ambiguity. Thus, the combination of Gruber in view of Jolley teaches away from interacting a user instruction set (local) with one or more elements of an interface, HTML website (global) to determine ambiguity as called for in amended Claim 1. Neither Gruber, Jolley, nor the combination of Gruber in view of Jolley teach, disclose, or suggest using the speech/text from the user (local) and interacting the obtained speech/text with global data to determine if there is ambiguity.  The system of the combination of Gruber in view of Jolley will not work, as the combination of Gruber in view of Jolley will take the text and compare within the text to look for ambiguities instead of interacting the obtained speech/text with global data to determine if there is ambiguity as called for in amended Claim 1. 
In response, first of all, there is no recitation in a claim and description in the specification of interpreting locally and determining ambiguity locally, also no recitation or description of interacting a user instruction set (local) with one or more elements of an interface (global) to determine ambiguity.  Furthermore,  Gruber uses the user speech/text is obtained through interface elements of a website which is the interaction of the instruction statements with user interface elements as recited.  The dialogue interface of a digital assistant receives user inputs thorough multiple modalities such as speech, text etc. allowing interaction with various user interface elements on the screen ([1013]; [0509]; [0510] if assistant 1002 is installed on a smartphone, personal digital assistant, tablet computer, or other device, assistant 1002 can perform functions such as: initiate applications, make calls, send emails and/or text messages, add calendar events, set alarms, and the like. In one embodiment, such functions are activated using services component(s) 1084; [0515] For example, a website that offers users an interface for browsing movies might be used by an embodiment of intelligent automated assistant 1002 as a copy of the database used by the website. Services component(s) 1084 would then offer an internal API to the data, as if it were provided over a network API, even though the data is kept locally; [0596] weather reports, flight status checks, prices, and the like; and/or interactive links and buttons that enable the user to respond by directly interacting with the output presentation; [0248]; [0336]; [0373]).
 	Furthermore, Gruber teaches that if the user input has ambiguity having more than one possible interpretations, the digital assistant attempts to resolve ambiguities via suggestions. It is noted that a user statement being ambiguous means it has more than one possible interpretation (Gruber, see at least [1005] assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user; [0246]; [0270]; [0323]; [0350] In one embodiment, these data from the context of event trigger 162 can be used to disambiguate speech or text inputs from the user. For example, if a calendar event alert includes the name of a person invited to the event, that information can help disambiguate input which might match several people with the same or similar name; [0362]; [1044]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INSUN KANG/Primary Examiner, Art Unit 2193